        Case 3:18-cv-01367-AC          Document 51-5      Filed 03/27/20   Page 1 of 8




ANDREW Z. TAPP, Florida Bar #68002
Pro Hac Vice
Metropolitan Law Group, PLLC
1971 W. Lumsden Road, #326
Brandon, FL 33511-8820
Phone: 813.228.0658
Email: Andrew@Metropolitan.legal

ROBERT E. REPP, OSB #742687
P.O. Box 148
Marylhurst, OR 97036
Phone: 503-701-9659
Email: Repp.medlaw@gmail.com
       Attorneys for Plaintiff



                           UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON



  ASTORIA DOWNTOWN MARKET, et                      Case No.: 3:18-cv-01367-AC
  al.,

                         Plaintiffs,               PLAINTIFFS’ MEMORANDUM IN
  v.                                               SUPPORT OF MOTION FOR AWARD
                                                   OF ATTORNEY’S FEES AND COSTS,
  UNITED STATES OF AMERICA,                        AND TO TAX COSTS

                         Defendant.


                       PLAINTIFFS’ MEMORANDUM IN SUPPORT

       Plaintiffs, Astoria Downtown Market, and Samuel McDaniel, by and through their

undersigned counsel, file this Memorandum in Support of their Motion for Award of Attorney’s

Fees and Costs, and to Tax Costs, and state as follows:

INTRODUCTION

       It took five days for the Defendant to permanently deny the Plaintiffs’ SNAP application.

                        PLAINTIFFS’ MEMORANDUM IN SUPPORT
                                      Page 1 of 8
        Case 3:18-cv-01367-AC          Document 51-5        Filed 03/27/20      Page 2 of 8




On March 1st, 2018, the Plaintiffs filed an application with the Defendant for their retail food store

to participate in the Supplemental Nutrition Assistance Program (SNAP). On March 5th, 2018,

the Defendant issued a denial letter. In the intervening two years, the Plaintiffs have fought across

an unsuccessful administrative review, and all the way through a judicial review over a single

issue: the Plaintiffs’ decade-plus old controlled substance convictions.

       For the Defendant, this was a second bite at the apple; an attempt to overwrite an

unfavorable decision in an Eastern Kentucky case over the issue of retailers with unrelated

controlled substance convictions (Warren vs. United States, 2015 WL 5321765 (E.D. KY 2015)).

Through two poorly reasoned administrative decisions in this case, the Defendant performed

mental and verbal gymnastics trying to link controlled substances to business integrity.

        It began with that March 5th, 2018 permanent denial letter: “The delivery of two Schedule

A controlled substances, marijuana and psychedelic mushrooms was deemed… a business

integrity risk.” Administrative Record (A.R.) 145. Then it continued with the Administrative

Review’s Final Agency Decision some three months later:

               “FNS reasonably interprets 7 CFR 278.1(b)(3)(i)(A) to cover criminal
               offenses in connection with performing a private transaction, such as a drug
               deal. The conviction therefore has a transactional element and reflects on
               the owner’s business integrity under the regulations. The offense under
               review is distinguishable from the possession charge at issue in the Warren
               decision cited by counsel… Firms for which records of criminal conviction
               or civil judgment exist that reflect on the business integrity of owners,
               officers or managers as stipulated in 7 CFR §278.1(b)(3)(i) shall be denied
               authorization permanently.” A.R. 177.

       In the more than a year-and-a-half since the Final Agency Decision, the Plaintiffs have

continued to make the same argument: unrelated and old controlled-substances convictions, which

had no meaningful correlation to the operation of the business, do not qualify for denial under 7

C.F.R. §278.1(b)(3)(i). It took this Court’s Order and Judgment to bring the matter to a close two
                         PLAINTIFFS’ MEMORANDUM IN SUPPORT
                                       Page 2 of 8
         Case 3:18-cv-01367-AC          Document 51-5        Filed 03/27/20     Page 3 of 8




years after its inception.

        In all that time, the Plaintiffs have spent considerable resources on attorneys’ fees and costs

at the Administrative and Judicial levels to correct these issues. These fees and costs can be

awarded by the Court to the Plaintiffs, and in this case, justice so requires such an award to be

made.

EQUAL ACCESS TO JUSTICE ACT: PLAINTIFFS ARE ENTITLED TO FEES

        The Equal Access to Justice Act (EAJA) permits a prevailing party in a lawsuit against the

United States to recover attorneys’ fees. 28 U.S.C. §2412(d)(1)(A). In pertinent part, EAJA states

the following:

                 “Except as otherwise specifically provided by statute, a court shall award to

                 a prevailing party other than the United States fees and other expenses…

                 incurred by that party in any civil action… including proceedings for

                 judicial review of agency action, brought by or against the United States in

                 any court having jurisdiction of that action, unless the court finds that the

                 position of the United States was substantially justified or that special

                 circumstances make an award unjust.” Id.

        Accordingly, for the EAJA to be applicable, three conditions must be met: (1) the movant

must be a prevailing party; (2) the government’s opposition must be without substantial

justification; and (3) no special circumstances warranting denial of fees may exist.

PLAINTIFFS ARE THE PREVAILING PARTY

        There can be little reasonable argument that the Plaintiffs are anything but the prevailing

party. Courts have frequently held that parties should be deemed “prevailing” “if they succeed on

any significant issue in litigation which achieves some of the benefit the parties sought in bringing
                             PLAINTIFFS’ MEMORANDUM IN SUPPORT
                                           Page 3 of 8
        Case 3:18-cv-01367-AC          Document 51-5       Filed 03/27/20      Page 4 of 8




suit.” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983).

       The stated purpose of the single count complaint was to reverse the Agency’s application

denial. Such reversal has now been ordered, and the case remanded for further proceedings.

Conversely, the Defendant’s sole position was that their permanent denial of the application upon

business integrity grounds was appropriate. They were unsuccessful in their arguments, and the

Agency decision which they sought to affirm was reversed.

       The Plaintiffs are the prevailing party under 28 U.S.C. §2412. See Perket vs. Secretary of

Health and Human Services, 905 F.2d 129, 131 (6th Cir. 1990) holding that the plaintiff was a

prevailing party because the benefits sought in the litigation were granted by the agency on remand.

THE DEFENDANT’S POSITION WAS NOT SUBSTANTIALLY JUSTIFIED

       For the Defendant’s position to be substantially justified under the EAJA, its position must

be “’justified in substance or in the main’ – that is, justified to a degree that could satisfy a

reasonable person.” Pierce vs. Underwood, 108 S.Ct 2541, 2550 (1988). The term “substantially

justified” in the context of the statute means the Government’s position “was justified, both in fact

and law, to a degree that could satisfy a reasonable person.” Janovich vs. Bowen, 868 F.2d 867,

869 (6th Cir. 1989). The burden of proving substantial justification rests with the Federal

Government. Scarborough vs. Principi, 541 U.S. 401, 414 (2004).

       The Court concluded that the Defendant’s interpretation of 7 C.F.R. §278.1(b)(3)(i)(A) was

arbitrary and capricious. Doc. 47 at 15. “In this instance, the Agency’s interpretation of 7 C.F.R.

§278.1(b)(3)(i)(A), an unambiguous regulation, is not entitled to Auer deference, nor is the

Agency’s reading of its regulation reasonable.” The Magistrate Judge continued, “the Agency’s

permanent denial under the cross-referenced Section 278(k)(3)(i) was not in accordance with the

law and fails the arbitrary and capricious standard.” Id at 16.
                         PLAINTIFFS’ MEMORANDUM IN SUPPORT
                                       Page 4 of 8
        Case 3:18-cv-01367-AC          Document 51-5        Filed 03/27/20   Page 5 of 8




       Accordingly, the Court should find that there was no “substantial justification” for an

arbitrary and capricious interpretation of an unambiguous regulation under 28 U.S.C. §2412.

NO SPECIAL CIRCUMSTANCES EXIST

       There was nothing special about this particular case which would warrant a description of

the case as having “special circumstances.”       The five-day period between Mr. McDaniel’s

application and the Department’s decision shows that the Department viewed there to be no

circumstances warranting deeper investigation or inquiry. It was, for the Defendant, and concise

(albeit inaccurate) analysis and a quick disposition of the matter.

       Furthermore, the Court did not find that there were ambiguous characteristics about the

regulation, or any conflict of laws which would have made it difficult for the Agency to interpret

its obligations thereunder. In short, this was a straightforward decision by the Defendant that was

arbitrary and capricious.

ATTORNEY’S FEES AND COSTS DURING ADMINISTRATIVE PROCEEDINGS:

       This Court can award attorney’s fees related to services performed during administrative

proceedings prior to the filing of a judicial review, and following remand. The Supreme Court has

affirmed awards of attorneys’ fees and costs under the EAJA which related to services performed

during judicial and administrative proceedings (including on remand). Sullivan vs. Hudson, 490

U.S. 877, 889-890 (1989) (“an award of fees for work performed in the administrative proceedings

is therefore proper”).

AN ENHANCED ATTORNEY’S FEES AWARD IS APPROPRIATE

       In cases seeking an award of attorney’s fees, the “lodestar” is the most appropriate method

of performing such calculations. “Lodestar” is a calculation in which the reasonable hourly rate is

multiplied by the number of hours reasonably expended. Geier vs. Sundquist, 372 F.3d 784, 791
                         PLAINTIFFS’ MEMORANDUM IN SUPPORT
                                       Page 5 of 8
        Case 3:18-cv-01367-AC          Document 51-5        Filed 03/27/20      Page 6 of 8




(6th Cir. 2004). “The primary concern in an attorney fee case is that the fee awarded be reasonable,

that is, one that is adequately compensatory to attract competent counsel, yet which avoids

producing a windfall for lawyers.” Adcock-Ladd vs. Sec’y of Treasury, 227 F.3d 343, 349 (6th Cir.

2000). Although the statutory adjusted hourly rates under EAJA would normally apply, an EAJA

fee applicant may be awarded higher market rates if a court determines that a special factor, such

as the limited availability of qualified attorneys for the proceedings is involved, justifies a higher

fee. See Pierce vs. Underwood, 487 U.S. 552, 571-574. To qualify for higher market rates, a

movant must show that (1) the prevailing attorneys possessed specialized expertise; (2) the

expertise was needed in the litigation; and (3) the skills needed could not have been obtained at

the normal EAJA rates. Id.

       An award of attorney’s fees at enhanced rates is appropriate. The undersigned counsel has

been referred to by the Defendant in other proceedings as an “expert” in the area of SNAP law and

has been retained a number of times as outside expert counsel to advise in criminal and civil

matters related to SNAP. Furthermore, the undersigned counsel was the first, and in many cases

remains the first, to take depositions and conduct in depth discovery of the Defendant’s SNAP

policy department personnel, system administrators, section chiefs and program specialists,

resulting in an intimate knowledge of the Department’s policies, processes and regulations. To

the undersigned’s knowledge, there is only one other counsel in the country that handles these

matters regularly at both the administrative and judicial levels, though he handles a significantly

smaller volume of cases at a higher hourly rate.

       The Plaintiffs did attempt to find local counsel to handle this matter at both the

administrative and judicial levels, to no avail.       Accordingly, an award at market rates is

appropriate.
                         PLAINTIFFS’ MEMORANDUM IN SUPPORT
                                       Page 6 of 8
        Case 3:18-cv-01367-AC          Document 51-5        Filed 03/27/20      Page 7 of 8




       With respect to the appropriate hourly rate, the undersigned counsel has executed an

affidavit attached hereto as Exhibit A, which in pertinent part sets out his basis for the $425.00

per hour rate. This rate was arrived at using the Laffey Matrix, which is a matrix of hourly rates

for attorneys of varying experience levels and paralegals/law clerks that was prepared by the Civil

Division of the U.S. Attorney’s Office for the District of Columbia (one of the several districts that

the undersigned counsel is licensed and practices in). This matrix for the 2018-2019 year was as

follows: Paralegals/Law clerks were reasonably billed at $166 per hour; attorneys who were 8-10

years out of law school (the undersigned graduated in 2019) was $417.00 per hour. The matrix

for the 2019-2020 year was somewhat higher, with paralegals at $173.00 per hour, and attorneys

with 8-10 years of experience at $433.00 per hour.

       The undersigned counsel has determined that $425.00 an hour accurately reflects the

undersigned’s skill, expertise and experience in this area, while still finding a middle ground

between the fees set out in the Laffey Matrix for the years involved in this matter. As such, the

reasonable value of the efforts devoted on behalf of the Plaintiffs related to this case, in addition

to such costs as identified in the undersigned’s affidavit, is $23,917.22.

       CONCLUSION

       For the reasons set forth above, and based upon the affidavits attached hereto, the Plaintiffs’

request for an award of attorney’s fees in the amount of $22,435.00 and costs in the amount of

$1,482.22 should be granted by the Court.

       Respectfully submitted this 27th day of March, 2020.


                                                /s/ Andrew Z. Tapp
                                               ANDREW Z. TAPP, Florida Bar #68002
                                               Pro Hac Vice
                                               Metropolitan Law Group, PLLC
                         PLAINTIFFS’ MEMORANDUM IN SUPPORT
                                       Page 7 of 8
        Case 3:18-cv-01367-AC        Document 51-5        Filed 03/27/20   Page 8 of 8




                                               1971 W. Lumsden Road, #326
                                               Brandon, FL 33511-8820
                                               Phone: 813.228.0658
                                               Email: Andrew@Metropolitan.legal
                                               And
                                               ROBERT E. REPP, OSB #742687
                                               P.O. Box 148
                                               Marylhurst, OR 97036
                                               Phone: 503-701-9659
                                               Email: Repp.medlaw@gmail.com
                                               Attorneys for Plaintiff

                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 27, 2020, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system, and a true and correct copy of foregoing pleading

was sent via Email to counsel for Defendant:

       Alison Milne, Esq.
       Alison.Milne@usdoj.gov



                              Andrew Z. Tapp
                                     Andrew Z. Tapp, Esq.




                       PLAINTIFFS’ MEMORANDUM IN SUPPORT
                                     Page 8 of 8
